91 F.3d 145
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth R. HART, Defendant-Appellant.
No. 95-3680.
United States Court of Appeals, Sixth Circuit.
July 9, 1996.

Before:  CONTIE, BATCHELDER, and MOORE, Circuit Judges.
OPINION
MOORE, Circuit Judge.


1
The sole issue presented in this appeal by defendant Kenneth R. Hart is the constitutionality of 18 U.S.C. § 922(g)(1).  Since this court has previously upheld this statute against Commerce Clause attack, we affirm the judgment.


2
Hart pleaded guilty to possession of cocaine base (crack), in violation of 21 U.S.C. § 844(a), and to possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), the felon in possession statute.  After the decision of the Supreme Court in United States v. Lopez, 115 S. Ct. 1624 (1995), he moved to dismiss the felon in possession charge, raising the issue of the constitutionality of § 922(g)(1).  The district court denied the motion to dismiss, holding § 922(g)(1) to be constitutional under the analysis mandated by the Lopez decision.  Hart was sentenced to thirty-seven months incarceration, followed by three years of supervised release, a fine of five-hundred dollars, and a special assessment.  He filed a timely appeal.


3
This court held that § 922(g)(1) is a constitutional exercise of Congress's powers under the Commerce Clause.  United States v.Turner, 77 F.3d 887 (6th Cir.1996);  United States v. Chesney, --- F.3d ----, 1996 WL 325359 (6th Cir.  June 14, 1996).  In light of this law of the circuit, we reject defendant's attack on the constitutionality of § 922(g)(1), and we AFFIRM the judgment.